In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 13‐8023 & 13‐8024 
                                                                     
JEANA PARKO, et al., 
                                                             Plaintiffs, 

                                   v. 

SHELL OIL CO., et al., 
                                                         Defendants. 
                                                                     
PETITIONS OF CONOCOPHILLIPS CO., et al. 
               __________________________ 
    
                   Petitions for Permission to Appeal 
                 from the United States District Court  
                  for the Southern District of Illinois. 
            No. 3:12‐cv‐00336 — G. Patrick Murphy, Judge. 
              __________________________ 
                                 
  SUBMITTED OCTOBER 23, 2013 — DECIDED JANUARY 17, 2014 
               _________________________ 
     
    Before WOOD,  Chief Judge, AND  POSNER  and  SYKES, Cir‐
cuit Judges. 
    POSNER, Circuit Judge. The district court certified a class of 
property  owners  in  Roxana  (a  tiny  village  in  southwestern 
Illinois, across the Mississippi River from St. Louis) in a suit 
2                                                                 Nos. 13‐8023 & 13‐8024 


against Shell Oil  Company, which (together with  Shell  sub‐
sidiaries  also  joined  as  defendants)  until  2000  owned  and 
operated  an  oil  refinery  (the  Wood  River  Refinery,  built  in 
1918)  that  is  adjacent  to  the  village.  The  suit  is  also  against 
ConocoPhillips (and some of its subsidiaries), which bought 
the refinery from Shell that year and is its current owner and 
operator.  The  plaintiffs  claim  that  the  refinery  has  leaked 
benzene  and  other  contaminants  into  the  groundwater  un‐
der  the  class  members’  homes.  The  suit,  a  diversity  suit, 
charges  nuisance  and  related  torts  in  violation  of  Illinois 
common  law,  and  seeks  by  way  of  remedy  damages  meas‐
ured primarily by the effect of the groundwater contamina‐
tion on the value of the class members’ properties. 
    The defendants have petitioned us for leave to appeal the 
certification of the class. Fed. R. Civ. P. 23(f). We have decid‐
ed to grant their request in order to clarify class action law, 
see  Blair  v.  Equifax  Check  Service,  Inc.,  181  F.3d  832,  835  (7th 
Cir.  1999),  with  respect  to  district  courts’  responsibility  to 
perform a “rigorous analysis” before determining that issues 
common  to  the  class  predominate  over  issues  that  differ 
among  the  individual  class  members.  Comcast  Corp.  v.  Beh‐
rend, 133 S. Ct. 1426, 1432 (2013); General Telephone Co. of the 
Southwest v. Falcon, 457 U.S. 147, 161 (1982). Because the peti‐
tions  and  response  address  the  certification  issue  compre‐
hensively, we proceed to resolve the issue without requiring 
further briefing. 
   The  defendants  also  challenge—and  we’ll  discuss  this 
challenge  briefly  before  getting  to  the  issue  of  predomi‐
nance—the  district  judge’s  ruling  that  the  class  is  large 
enough  to  satisfy  the  “numerosity”  requirement  of  Rule 
23(a)(1) (that is, that it’s too large for joinder of plaintiffs to 
Nos. 13‐8023 & 13‐8024                                                                 3 


be a feasible alternative to a class action). There appear to be 
about 150 class members. The defendants do not argue that 
such  a  class  is  small  enough  for  joinder  to  be  a  feasible,  let 
alone  a  superior,  alternative  to  a  class  action.  But  they  say 
that a number of the class members were not injured—either 
their  groundwater  was  not  contaminated  by  leakage  from 
the refinery or the contamination did not affect the value of 
their  property—and  so  lack  standing  to  obtain  relief  and 
therefore don’t belong in the class. And if those class mem‐
bers  are  subtracted,  the  defendants  contend,  there  are  no 
longer  enough  members  to  make  a  class  action  a  superior 
procedural vehicle to joinder of individual plaintiffs. 
     We  reject  the  argument.  To  require  the  district  judge  to 
determine whether each of the 150 members of the class has 
sustained an injury—on the theory that if 140 have not, and 
so  lack  standing,  and  so  should  be  dropped  from  the  class, 
certification  should  be  denied  and  the  10  remaining  plain‐
tiffs  be  forced  to  sue  (whether  jointly  or  individually)—
would  make  the  class  certification  process  unworkable;  the 
process would require, in this case, 150 trials before the class 
could be certified. The defendants are thus asking us to put 
the  cart  before  the  horse.  How  many  (if  any)  of  the  class 
members  have  a  valid  claim  is  the  issue  to  be  determined 
after the class is certified. 
     The  district  judge  identified  a  question  common  to  the 
class—namely  whether  the  defendants’  “failure  to  contain 
petroleum byproduct at the refinery result[ed] in contamina‐
tion to Roxana property.” The defendants argue that this rul‐
ing  does  not  establish  the  predominance  of  issues  common 
to the entire class over issues that vary among the members 
of  the  class.  And  predominance  is  of  course  one  of  the  re‐
4                                                                 Nos. 13‐8023 & 13‐8024 


quirements for class certification if damages are sought. Fed. 
R. Civ. P. 23(b)(3). 
     Predominance  is  a  qualitative  rather  than  a  quantitative 
concept. It is not determined simply by counting noses: that 
is,  determining  whether  there  are  more  common  issues  or 
more individual issues, regardless of relative importance. In 
Amgen Inc. v. Connecticut Retirement Plans & Trust Funds, 133 
S. Ct. 1184, 1196 (2013), the Supreme Court said that the re‐
quirement  of  predominance  is  not  satisfied  if  “individual 
questions  …  overwhelm  questions  common  to  the  class.” 
And  in  Amchem  Products,  Inc.  v.  Windsor,  521  U.S.  591,  623 
(1997),  the  Court  said  that  the  “predominance  inquiry  tests 
whether  proposed  classes  are  sufficiently  cohesive  to  war‐
rant  adjudication  by  representation.”  See  also  In  re  Inter‐Op 
Hip  Prosthesis  Liability  Litigation,  204  F.R.D.  330,  345  (N.D. 
Ohio  2001)  (“common  issues  need  only  predominate,  not 
outnumber individual issues”). 
    Predominance  of  issues  common  to  all  class  members, 
like  the  other  requirements  for  certification  of  a  suit  as  a 
class  action, goes to the efficiency of a class action as  an  al‐
ternative  to  individual  suits.  If  resolving  a  common  issue 
will not greatly simplify the litigation to judgment or settle‐
ment  of  claims  of  hundred  or  thousands  of  claimants,  the 
complications,  the  unwieldiness,  the  delay,  and  the  danger 
that class treatment would expose the defendant or defend‐
ants to settlement‐forcing risk are not costs worth incurring. 
    Mere  assertion  by  class  counsel  that  common  issues  pre‐
dominate is not enough. That would be too facile. Certifica‐
tion would be virtually automatic. And so Rule 23 “does not 
set forth a mere pleading standard.” Wal‐Mart Stores, Inc. v. 
Dukes, 131 S. Ct. 2541, 2551 (2011). Rather, when factual dis‐
Nos. 13‐8023 & 13‐8024                                                                 5 


putes bear on issues vital to certification (that is, to whether 
the  suit  should  be  allowed  to  be  litigated  as  a  class  action), 
such  as  predominance,  the  court  must  “receive  evidence  … 
and  resolve  the  disputes  before  deciding  whether  to  certify 
the case.” Szabo v. Bridgeport Machines, Inc., 249 F.3d 672, 676 
(7th Cir. 2001); see also Comcast Corp. v. Behrend, supra, 133 S. 
Ct. at 1432; Butler v. Sears, Roebuck & Co., 727 F.3d 796, 800–
01 (7th Cir. 2013). 
    The  defendants  contend  that  the  contamination  alleged 
by the plaintiffs occurred over a 90‐year period and involved 
acts  and  omissions  charged  against  the  six  defendants,  and 
maybe other polluters as well (because the area in which the 
refinery  is  located  is  industrial,  and  the  defendants  have 
identified oil leaks by gas stations and other companies), and 
that  in  consequence  class  members  could  well  have  experi‐
enced  different  levels  of  contamination,  implying  different 
damages, caused by different polluters. See Gates v. Rohm & 
Haas Co., 655 F.3d 255, 261 (3d Cir. 2011). Nor could it be as‐
sumed  that  every  class  member  has  experienced  the  same 
diminution in the value of his property even if every one has 
experienced the same level of contamination. For the greater 
the  variance  in  property  values  (about  which  the  district 
judge made no findings), the less likely it is that contamina‐
tion  would  affect  the  value  of  all  or  most  properties  by  the 
same  amount  of  money  or  the  same  percentage  of  market 
value.  Also  this  doesn’t  appear  to  be  one  of  those  small‐
claims suits that as a practical matter can proceed only as a 
class  action  (e.g.  overcharges  of  $5.50  for  rental  cars).  The 
damages may not be huge, but may well be sizable enough 
for individual (or joined) suits to be a feasible alternative to a 
class action. 
6                                                                 Nos. 13‐8023 & 13‐8024 


    It’s  not  even  clear  that  the  plaintiffs  have  identified  a 
common  issue.  Their  expert,  a  hydrogeologist,  intends  to 
measure  contamination  by  the  benzene  levels  in  the 
groundwater  beneath  the  class  members’  property,  even 
though  their  water  supply  doesn’t  come  from  groundwater 
(which  they  don’t  even  own,  though  they  have  the  right  to 
use it, Bridgman v. Sanitary District of Decatur, 517 N.E.2d 309, 
312–13  (Ill.  App.  1987))  but  instead  from  Roxana’s  uncon‐
taminated  aquifer.  And  there  is  no  suggestion  that  the  vil‐
lage supplies them from the aquifer because the groundwa‐
ter  is  polluted  (though  what  difference  that  would  make  to 
the  property  owners  is  unclear).  If  the  expert’s  evidence  is 
rejected, there will be no basis for the claim that the benzene 
levels in the groundwater are the common cause of the loss 
of  property  values  that  the  class  alleges,  a  loss  it  has  not 
specified. 
    Real estate values have taken a drubbing in recent years, 
with  the  collapse  of  the  housing  bubble  and  the  ensuing  fi‐
nancial crisis. It can’t be assumed that a decline in the value 
of residential property in Roxana (if in fact there’s been a de‐
cline) is the result of proximity to a refinery that for all one 
knows  has  been  leaking  contaminants  for  the  last  95  years 
without  causing  detectable  harm.  There  are  many  things 
commonly  found  in  soil  beneath  rural  or  suburban  houses 
that  homeowners  would  very  much  like  not  to  enter  their 
home (such as earthworms, fungi, ants, beetles, slugs, radon, 
chemical residues, thousands of different types of microbe—
and groundwater), but as long as there is no danger of such 
unwanted  visitors  their  underground  presence  should  not 
affect  property  values.  Benzene  in  the  water  supply  is  one 
thing;  benzene  in  groundwater  that  does  not  feed  into  the 
water supply is quite another. 
Nos. 13‐8023 & 13‐8024                                                                 7 


    The district judge did not explore any of these issues. He 
treated  predominance  as  a  pleading  requirement.  He 
thought  it  enough  at  this  stage  that  the  plaintiffs  intend  to 
rely  on  common  evidence  and  a  single  methodology  to 
prove  both  injury  and  damages,  and  that  whether  the  evi‐
dence  and  the  methodology  are  sound  and  convincing  is  a 
question  going  to  the  strength  of  the  plaintiffs’  case  and 
should be  postponed  to summary judgment proceedings  or 
trial. But if intentions (hopes, in other words) were enough, 
predominance, as a check on casting lawsuits in the class ac‐
tion  mold,  would  be  out  the  window.  Nothing  is  simpler 
than to make an unsubstantiated allegation. A district judge 
may  not  “refus[e]  to  entertain  arguments  against  respond‐
ents’ damages model that bore on the propriety of class certi‐
fication, simply because those arguments would also be per‐
tinent to the merits determination.” Comcast Corp. v. Behrend, 
supra,  133  S.  Ct.  at  1432–33.  The  judge  should  have  investi‐
gated the realism of the plaintiffs’ injury and damage model 
in light of the defendants’ counterarguments, and to that end 
should have taken evidence. For if the defendants are right, 
there  is  no  common  issue,  only  individual  issues  that  will 
vary  from  homeowner  to  homeowner:  is  there  benzene  in 
the  groundwater  beneath  his  home  at  a  level  of  concentra‐
tion  that  if  the  groundwater  were  drunk  would  endanger 
health (and is there any possibility it would enter the water 
supply); what is the source of the benzene in the groundwa‐
ter  beneath  a  given  home  (that  is,  who  is  the  polluter  who 
caused  the  groundwater  to  become  polluted);  could  the 
presence of the benzene in that concentration cause any oth‐
er form of harm; has the presence of the benzene reduced the 
value  of  his  property;  if  so,  how  great  has  the  reduction 
been. It is difficult to see how these issues can be managed in 
8                                                                 Nos. 13‐8023 & 13‐8024 


the  class  action  format.  But  in  any  event  they  must  be  en‐
gaged by the district judge before he can make a responsible 
determination of whether to certify a class. 
    So  the  certification  order  must  be  reversed,  with  direc‐
tions  that  the  judge  revisit  the  issue  of  certification  in  con‐
formity with the analysis in this opinion. But in so ruling we 
unsay  nothing  that  we  said  in  Mejdrech  v.  Met‐Coil  Systems 
Corp., 319 F.3d 910 (7th Cir. 2003), where we approved class 
certification  in  a  suit that  was  superficially  like  this  one  be‐
cause  it  involved  a  class  of  homeowners  who  were  com‐
plaining about contamination of groundwater caused in that 
case by a solvent called TCE (trichloroethylene), which is be‐
lieved  dangerous  to  human  health  and  which  had  been 
leaked  by  a  nearby  storage  container.  We  said  that  “the 
questions  whether  Met‐Coil  leaked  TCE  in  violation  of  law 
and whether the TCE reached the soil and groundwater be‐
neath the homes of the class members are common to all the 
class members. The first question is particularly straightfor‐
ward,  but  the  second  only  slightly  less  so.  The  class  mem‐
bers’  homes  occupy  a  contiguous  area  the  boundaries  of 
which  are  known  precisely.  …  [T]he  two  questions  …  are 
not especially complex.” Id. at 911–12. 
   In that case unlike this one, there was a single source of 
pollution (the storage container). And in that case unlike this 
one the leakage of the noxious solvent was claimed to have 
contaminated  the  water  supply,  as  noted  by  the  district 
court.  Mejdreck  v.  Lockformer  Co.,  No.  01  C  6107,  2002  WL 
1838141, at *1, *3 (N.D. Ill. Aug. 12, 2002). Our opinion indi‐
cates  that  only  homes  that  relied  on  wells  for  their  water 
would  be  affected  by  the  TCE  in  the  groundwater,  see  319 
F.3d at 911, yet a fall in the value of those homes because of 
Nos. 13‐8023 & 13‐8024                                                                 9 


the contamination could affect the value of adjacent homes. 
The plaintiffs in this case have presented no theory, let alone 
credible evidence, of a connection between the leaks proper‐
ty values, or between specific defendants and the leaks and 
property values, that would justify a class action on behalf of 
all the property owners whose properties sit above ground‐
water  that  contains  an  amount  of  benzene  considered  dan‐
gerous to human health by regulatory authorities (more than 
5 micrograms per liter)—if drunk. But, to repeat, there is, as 
yet anyway, no evidence that any of it is ever drunk. 
                                                                         REVERSED.